         Case 1:19-cv-07729-JGK Document 43 Filed 11/27/19 Page 1 of 2
            Case 1:19-cv-07729-JGK Document 40 . Filed 11/26/19 Page 1 of 2



 Jason M. Drangcl (JD 7204)
 jdrangel@ipcounselors.com
 Ashly E. Sands (AS 7715)                                        USDC SDNY
asands(i~ipcounsclors.com                                        DOCUMENT
 Bricannc Scully (BS 3711)                                       ELECTRONICALLY FILED
 bscullv({i:)ipcounselors.com                                    DOC#           .
 Danielle S. Yamali (DY 4228)                                    DATE FILED: __    }I✓ ;J_2=]_~-----
dfuttem1an0:ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:            (2 I 2) 292-5390
Facsimilt::           (212) 292-5391
.-ltf01·neJ·s.fi1r f'/ainttff'
,\'marl Stuc(r ( 'o., Lid

                                    UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK



SMART STUDY CO., LTD ..
Plaint(ff'

V.


08ZHANGXIAOQIN,             el   al.                           CIVIL ACTION No.
De.fi:ndants                                                   1: 19-cv-7729 (,JGK)




                                 NOTICE OF VOLUNTARY DISMISSAL


PURSUANT TO Ruic 4l(a)(l)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
Study Co .. Ltd. (.. Smart Study'' or ·'Plainti IT'), by its undersigned attorneys, hereby gives notice
of dismissal of all 'claims against Defendants Fashion is the bus, Green Bamboo Grove Hotel
Articles. LiangCCCCCCCChaoooOOooWei. NANHAl666. ShierlyPH and Young Girls and
mascots in the above-captioned action, with prejudice, and \Vith each party to bear its own
                                       . '
nttorneys' lees. costs and expenses.
     Case 1:19-cv-07729-JGK Document 43 Filed 11/27/19 Page 2 of 2
        Case 1:19-cv-07729-JGK Document 40 Filed 11/26/19 Page 2 of 2




Dated: November 25. 20 I9                                Respectfully submitted.




                                             BY:
                                                   Brieanne Seu y · S 3711)
                                                   bscully~i),ipcounselors.com
                                                   EPSTEIN DRANOEL LLP
                                                   60 Eust 42 11d Street, Suite 1520
                                                   New York, NY 10165
                                                   Telephone:       (212) 192-5390
                                                   Facsimik:        (212) 292-5391
                                                   Affomeysfhr P/ainl{ff
                                                   S'marl Stu,(r C:o .. Ud.

It is so ORDERED.

Signed at New York. NY on   11/;Jk_.2019.
                             I
                                   --+---1•····   .c /(~ '
                                   Jud c >hn (f: Koeltl
                                   United States District Judge




                                      2
